                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               Case No. 5:19-cv-00257-D



JUSTIN MARNOCH and JAMES ALLAN
BREIT JR., individually and on behalf of others
similarly situated,
                                                         ORDER GRANTING DEFENDANTS'
                     Plaintiffs,                              UNOPPOSED MOTION
                                                          TO APPEAR WITHOUT LOCAL
               V.                                           COUNSEL FOR HEARING
GBR PIZZA, INC., d/b/a Domino's, and
GERALD B. RHODES,

                     Defendants.




       This matter is before the Court upon GBR Pizza, Inc. and Gerald B. Rhodes' (collectively,

"Defendants") Unopposed Motion to Appear without Local Counsel for Hearing.

       IT IS ORDERED that Defendants' Unopposed Motion to Appear without Local Counsel

for Hearing be GRANTED and that Matthew R. Korn be permitted to appear without local counsel

for the Fairness Hearing set for February 24, 2020.

IT IS SO ORDERED.

       This the     1 f' day of January 2020.




                                                      J a ; C. Dever III
                                                      United States District Judge
